Per Curiam,
Upon the hearing to continue the restraining order heretofore granted and to grant a preliminary injunction to final hearing, it developed from the statements of counsel to the court that there was no dispute of fact between the parties as to anything essential to the present hearing, and counsel for defendants agreed that the present motion might be disposed of as if upon admission by them of the statements contained in the bill and injunction affidavits, and for that reason no testimony was taken.
The claim of the plaintiff is that he is the head of the Greek Orthodox Church in America and that the defendant Boulos was suspended by him under his authority as such from the pastorate of the St. George Syrian Greek Orthodox Catholic Church, having a building situate in Bedford Avenue in the City of Pittsburgh; that this suspended priest threatened to continue to officiate as priest in the services of the church on the Sunday following the filing of the bill and to bring with him the'other two defendants, who are the archbishop of the Syrian Antiochian Church of North America and another archbishop of Syria, and the prayer of the bill is that these defendants be enjoined from exercising any rights in connection with the services of the church or interfering with the exercises of the rights of the complainant in conducting such services. It will be observed that no member of the church in question is a party to the bill either as plaintiff or defendant. It appears, also, that the church is incorporated as a Greek Catholic Church. It does not appear that either the plaintiff or defendants has any property rights in the church or what right they have to interfere with the disposition of the *109property of the congregation, which is the owner, but however this may be, it seems to us plain that there is no occasion for a temporary injunction, and that the status quo before the filing of the bill must be maintained until final hearing. The motion for a preliminary injunction is, therefore, refused.
And now, March 4, 1925, upon the hearing of the motion to continue the preliminary injunction herein, it is ordered, adjudged and decreed that the injunction heretofore granted be dissolved and that the status quo before and at the time of the filing of the bill herein be restored.
From William J. Aiken, Pittsburgh, Pa.